Hill, C. J.
1. The person who buys spirituous, alcoholic, or malt liquors is not in law an accomplice of the person who sells it to him. Besides, the law does not require, in misdemeanors, that the testimony of an accomplice shall be corroborated. Penal Code, §991, and citations.
2. The evidence is sufficient to support the verdict. Judgment affirmed.
Indictment for unlawful sale of liquor, from Crisp superior court — Judge Whipple. June 20, 1908.
Submitted October 6,
Decided October 12, 1908.
Crum & Jones, for plaintiff in error.
Walter F. George, solicitor-general, contra.